Citation Nr: 0702053	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
hypertension.

The veteran was scheduled to testify before a Veterans Law 
Judge via video conference in March 2006.  The notice for the 
hearing was sent to the veteran's address of record, but he 
did not report for the hearing.  The Board, then, finds that 
all due process has been satisfied with respect to the 
veteran's right to a hearing.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
military service, or that hypertension was manifested to a 
degree of 10 percent or more within one year after separation 
from service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In May, June, and August 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The 2004 letters 
informed the veteran that VA would assist him in obtaining 
relevant records in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send medical records showing he 
has a current disability as well as records showing a 
relationship between his claimed disability and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was specifically 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the 2004 letters provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a March 2005 SOC 
provided the veteran with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with


the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. 
§ 4.104, Diagnostic Code 7101 (2006).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records (SMRs) show that, at the veteran's pre-
enlistment examination in February 1966, his blood pressure 
was normal at 134/70 (systolic/diastolic).  The remainder of 
the SMRs show the veteran's blood pressure was normal except 
on four occasions; in February 1970, the reading was 140/96; 
in January 1981, the reading was 126/96; in September 1981, 
the reading was 132/92; and in May 1984, the reading was 
130/90.  The Board notes that these readings were isolated as 
blood pressure readings before and after the elevated 
readings were normal.  With respect to the elevated readings 
1981, the Board notes that, at that time, the veteran was 
noted to have, and was being treated for, Bell's palsy.  In 
any event, the Board finds it probative that the veteran's 
blood pressure was normal (128/83) at a medical examination 
in November 1985, which was just two months before he was 
separated from service.  See also October 1985 Dental Health 
Questionnaire.  On the associated report of medical history, 
the veteran indicated he did not know whether he had high or 
low blood pressure, and the examiner noted that the veteran's 
blood pressure was not considered disqualifying.  

The first time the veteran is shown to have elevated blood 
pressure readings after service was in November 2004.  At 
that time, he was afforded VA examinations in conjunction 
with unassociated claims for disability compensation and his 
blood pressure was noted to be 170/100 and 170/90.  The Board 
finds these readings to be isolated, however, because his 
blood pressure was normal (150/70) at a VA examination 
conducted in March 2005.  At a January 2006 VA examination, 
the veteran's blood pressure was 144/70, 160/80, and 160/90.  

In evaluating the ultimate merit of this claim, the Board 
finds probative that, although the veteran had elevated 
readings during and after service, no medical professional 
has ever rendered a diagnosis of hypertension.  The Board 
does note that the veteran has never been afforded a VA 
examination in conjunction with his claim for hypertension; 
however, we find no prejudice to the veteran in this regard 
because, even if we the veteran had a current diagnosis of 
hypertension, there is no medical evidence showing the 
isolated elevated readings taken more than 15 years after he 
was separated from service are related to the isolated 
elevated readings in service.  In this context, the Board 
notes the gap of more than 15 years in the evidentiary record 
militates against a finding that the veteran's in-service 
elevated readings manifested or caused a chronic disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In sum, there is no competent evidence of record which shows 
the veteran has hypertension that was incurred during 
military service.  The only evidence linking the veteran's 
hypertension to service is his own statements.  The Board 
does not doubt the veteran sincerely believes his 
hypertension had its inception in service; however, he has 
not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, supra.  Therefore, the Board finds 
that service connection for hypertension is not warranted. 

Hypertension is one of the diseases subject to presumptive 
service connection under 38 U.S.C.A. § 1101 and 38 C.F.R. 
§ 3.309.  However, as noted, the veteran has never been 
diagnosed with hypertension, and the first time he was shown 
to have elevated blood pressure readings after service was in 
November 2004, more than 15 years after he was separated from 
service.  Therefore, service connection on a presumptive 
basis is not warranted in this case.  See 38 U.S.C.A. 
§ 1101(3), 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2006).  

Based on the foregoing, the Board concludes that the 
preponderance of the competent and probative evidence is 
against a finding that the veteran has a current diagnosis of 
hypertension that is causally related to service.  The record 
does not show that hypertension was present in service or 
within the first post-service year.  Thus, the preponderance 
of the evidence is against granting service connection, 
either on a direct or presumptive basis, and, as a result, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


